DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 9, 11, 13, 15, 17, 19, and 21 - are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (2020/0340237) in view of Cashin (2012/0096791).
1.	Jordan (Fig. 1A) teaches a composite structural board comprising:
a) a structural board 101; and
b) a water-resistant barrier sheet 103 having a basis weight 100 g/m2 or less, para. 58, the water-resistant barrier sheet having an inner, bottom, face and an outer, top, face; and
wherein a face of the structural board is discontinuously attached to the inner face of the water-resistant barrier sheet solely by a first adhesive (“The adhesive 102 is applied as a…partially continuous, or substantially continuous layer on the surface of the panel 101 or the barrier overlay 103”, para. 50), the water-resistant barrier sheet fully covering the face of the structural board, Fig. 1A:
wherein the composite structural board has
i) attached areas between the face of the structural board and the inner face of the water-resistant barrier sheet, and
ii) unattached areas between the face of the structural board and the inner face of the water-resistant barrier sheet:
the unattached areas between the face of the structural board and the inner face of the water-resistant barrier sheet defining paths by which a liquid can move between the face of the structural board and the inner face of the water-resistant barrier sheet (as indicated above, the adhesive is applied as a partially continuous layer on the surface, and as such, such paths are necessarily defined).
Jordan does not expressly teach that the water-resistant barrier sheet has a hydrostatic head of 55 cm or greater and a Gurley Hill porosity of 250 seconds or greater, and a moisture vapor transmission rate, of at least 130 g/m2/24 hrs. Cashin teaches a hydrostatic head of 55 cm or greater and a Gurley Hill porosity of 250 seconds or greater, and a moisture vapor transmission rate, of at least 130 g/m2/24 hrs, paras. 41 and 55. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the water-resistant barrier sheet to have such properties to maximize water and vapor resistance. 

4.	Jordan in view of Cashin teaches the composite structural board of claim 1, Jordan further teaching the first adhesive is a “permanent” adhesive as broadly recited at least in that it is designed to be permanently adhered in use, as an adhesive that allowed delaminated would be detrimental. Examiner indicates that the adhesive being “permanent” is considered a design choice limitation, as non-permanent adhesive is also disclosed (claim 6).        

6.	Jordan in view of Cashin teaches the composite structural board of claim 1, Jordan further teaching the first adhesive is a “non-permanent” adhesive as broadly recited at least in that with sufficient force, the barrier could be removed. Examiner indicates that the adhesive being “non-permanent” is considered a design choice limitation, as permanent adhesive is also disclosed (claim 4). 

9.	Jordan does not expressly teach gasket material in the plane of the structural board, attached to the edge of the structural board. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use gasket material in the form of, for example, a sealant/caulk, on the edge to seal this region that is vulnerable to water infiltration. Examiner indicates that such material is considered a design choice limitation, as leaving this area open s also disclosed (claim 11).

11.	Jordan in view of Cashin teaches the composite structural board of claim 1, Jordan further teaching structural board areas free of adhesive and unattached to the barrier because the adhesive is applied as a partially continuous layer on the surface, para. 50. Jordan does not expressly teach that such adhesive free areas are on an edge and are the claimed length. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to so locate such adhesive-free areas to allow for drainage at this region vulnerable to water accumulation. Examiner indicates that such areas are considered a design choice limitation, as sealing this area is also disclosed (claim 9).

13.	Jordan in view of Cashin teaches the composite structural board of claim 1, Jordan further teaching structural board areas free of adhesive and unattached to the barrier because the adhesive is applied as a partially continuous layer on the surface, para. 50. Jordan does not expressly teach that such adhesive free areas are on an edge and are the claimed length. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to so locate such adhesive-free areas to allow for drainage at this region vulnerable to water accumulation. Examiner indicates that such areas are considered a design choice limitation, as sealing this area is also disclosed (claim 9). In addition, Jordan further teaches the first adhesive is a “non-permanent” adhesive as broadly recited at least in that with sufficient force, the barrier could be removed. Examiner indicates that the adhesive being “non-permanent” is considered a design choice limitation, as permanent adhesive is also disclosed (claim 4). 

15.	Jordan in view of Cashin teaches a wall system comprising a plurality of the composite structural boards of claim 1 (Jordan, Fig. 4), wherein the plurality of composite structural boards forms a surface in the same plane, with at least one edge of one of the structural boards forming an abutment joint at least one edge of an adjacent structural board.

17.	Jordan in view of Cashin teaches a wall system comprising a plurality of the composite structural boards of claim 9 (Jordan, Fig. 4), wherein the plurality of composite structural boards forms a surface in the same plane, with at least one edge of one of the structural boards forming an abutment joint at least one edge of an adjacent structural board.

19.	Jordan in view of Cashin teaches a wall system comprising a plurality of the composite structural boards of claim 11 (Jordan, Fig. 4), wherein the plurality of composite structural boards forms a surface in the same plane, with at least one edge of one of the structural boards forming an abutment joint at least one edge of an adjacent structural board.

21.	Jordan in view of Cashin teaches a wall system comprising a plurality of the composite structural boards of claim 13 (Jordan, Fig. 4), wherein the plurality of composite structural boards forms a surface in the same plane, with at least one edge of one of the structural boards forming an abutment joint at least one edge of an adjacent structural board.
Claims 2-3, 5, 7-8, 10, 12, 14, 16, 18, 20, and 22 - are rejected under 35 U.S.C. 103 as being unpatentable over Jordan in view of Cashin and in further view of Warner (3,468,086). 
2.	Jordan in view of Cashin does not teach the face of the structural board has at least one edge, with the water-resistant barrier sheet extending a distance 25 of five to thirty centimeters beyond the at least one edge of the structural board, the water-resistant barrier sheet extending beyond the at least one edge of the structural board forming a water-resistant barrier sheet flap. Warner teaches a face of a structural board has at least one edge, with a water-resistant barrier sheet extending a distance 25 of five to thirty centimeters (col. 5, line 10) beyond the at least one edge of the structural board, the water-resistant barrier sheet extending beyond the at least one edge of the structural board forming a water-resistant barrier sheet flap 30. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Jordan to include such a flap for positive, convenient panel to panel edge sealing. 

3.	Jordan in view of Cashin and in further view of Warner teaches the composite structural board of claim 2, Jordan further teaching wherein the water-resistant barrier sheet flap folded upon and demountably attached to the outer surface of the water-resistant barrier sheet, such that when a delamination force is imposed on the water-resistant barrier sheet flap it can be separated from the outer surface of the water-resistant barrier sheet (abstract). Jordan does not expressly teach the delamination force is 7 N/10 mm or less. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the delamination force to be 7 N/10 mm or less for ease of delamination/holding strength. 
 
5.	Jordan in view of Cashin and in further view of Warner teaches the composite structural board of claim 2, Jordan further teaching the first adhesive is a “permanent” adhesive as broadly recited at least in that it is designed to be permanently adhered in use, as an adhesive that allowed delaminated would be detrimental. Examiner indicates that the adhesive being “permanent” is considered a design choice limitation, as non-permanent adhesive is also disclosed (claim 6).        

7.	Jordan in view of Cashin and in further view of Warner teaches the composite structural board of claim 2, Jordan further teaching the first adhesive is a “non-permanent” adhesive as broadly recited at least in that with sufficient force, the barrier could be removed. Examiner indicates that the adhesive being “non-permanent” is considered a design choice limitation, as permanent adhesive is also disclosed (claim 4). 

8.	Jordan in view of Cashin and in further view of Warner teaches the composite structural board of claim 3, Warner further teaching the water-resistant barrier sheet flap is demountably attached to the outer surface of the water-resistant barrier sheet by a peelable adhesive because “the tapes are released”, abstract. 

10.	Jordan does not expressly teach gasket material in the plane of the structural board, attached to the edge of the structural board. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use gasket material in the form of, for example, a sealant/caulk, on the edge to seal this region that is vulnerable to water infiltration. 

12.	Jordan in view of Cashin and in further view of Warner teaches the composite structural board of claim 2, Jordan further teaching structural board areas free of adhesive and unattached to the barrier because the adhesive is applied as a partially continuous layer on the surface, para. 50. Jordan does not expressly teach that such adhesive free areas are on an edge and are the claimed length. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to so locate such adhesive-free areas to allow for drainage at this region vulnerable to water accumulation. Examiner indicates that such areas are considered a design choice limitation, as sealing this area is also disclosed (claim 9).

14.	Jordan in view of Cashin and in further view of Warner teaches the composite structural board of claim 2, Jordan further teaching structural board areas free of adhesive and unattached to the barrier because the adhesive is applied as a partially continuous layer on the surface, para. 50. Jordan does not expressly teach that such adhesive free areas are on an edge and are the claimed length. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to so locate such adhesive-free areas to allow for drainage at this region vulnerable to water accumulation. Examiner indicates that such areas are considered a design choice limitation, as sealing this area is also disclosed (claim 9). In addition, Jordan further teaches the first adhesive is a “non-permanent” adhesive as broadly recited at least in that with sufficient force, the barrier could be removed. Examiner indicates that the adhesive being “non-permanent” is considered a design choice limitation, as permanent adhesive is also disclosed (claim 4). 

16.	Jordan in view of Cashin and in further view of Warner teaches a wall system comprising a plurality of the composite structural boards of claim 2 (Jordan Fig. 4), wherein the plurality of composite structural boards forms a surface in the same plane, with at least one edge of one of the structural boards forming an abutment joint at least one edge of an adjacent structural board, and wherein the water-resistant barrier sheet material extending beyond the at least one edge of the structural board forming a water-resistant barrier sheet flap covers the abutment joint (Warner Fig. 1).

18.	Jordan in view of Cashin and in further view of Warner teaches a wall system comprising a plurality of the composite structural boards of claim 10 (Jordan, Fig. 4), wherein the plurality of composite structural boards forms a surface in the same plane, with at least one edge of one of the structural boards forming an abutment joint at least one edge of an adjacent structural board.

20.	Jordan in view of Cashin and in further view of Warner teaches a wall system comprising a plurality of the composite structural boards of claim 12 (Jordan, Fig. 4), wherein the plurality of composite structural boards forms a surface in the same plane, with at least one edge of one of the structural boards forming an abutment joint at least one edge of an adjacent structural board.

22.	Jordan in view of Cashin and in further view of Warner teaches a wall system comprising a plurality of the composite structural boards of claim 14 (Jordan, Fig. 4), wherein the plurality of composite structural boards forms a surface in the same plane, with at least one edge of one of the structural boards forming an abutment joint at least one edge of an adjacent structural board.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding the argument that “there is no teaching in Jordan of the presently claimed “... unattached areas between the face of the structural board and the inner face of the water-resistant barrier sheet defining paths by which a liquid can move between the face of the structural board and the inner face of the water-resistant barrier sheet.” because Jordan “teaches that while the application can be “partially continuous”, the result is “continuous coverage” of the adhesive, which would mean no unattached areas”, Jordan teaches the adhesive is applied in an amount to provide sufficiently continuous coverage of the panel barrier overlay. As such, Jordan teaches the adhesive is applied as a “partially continuous or substantially continuous layer” such that the adhesive is applied in an amount to provide coverage continuous to the degree that a sufficient bond exists. For example, Jordan teaches adhesive “extruded”, para. 50, as a partially continuous or substantially continuous layer such that the adhesive does not interfere with the barrier permeability, para. 54. Again, as indicated in the rejection, the Jordan unattached areas between the face of the structural board and the inner face of the water-resistant barrier sheet define to at least some degree paths by which a liquid can move between the face of the structural board and the inner face of the water-resistant barrier sheet because the adhesive is applied as a partially continuous layer on the surface, especially when the adhesive is applied by extrusion as disclosed.
In response to applicant's argument that Cashin does not teach discontinuous attachment, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that Warner “teaches away from the present invention, stating on lines 69-73 of Column 3 that: “It will be noted that the adhesive is applied to the entire undersurface of sheet 14...”, secondary reference Warner is used solely for the teaching that the face of a structural board has at least one edge, with a water-resistant barrier sheet extending a distance 25 of five to thirty centimeters (col. 5, line 10) beyond the at least one edge of the structural board, the water-resistant barrier sheet extending beyond the at least one edge of the structural board forming a water-resistant barrier sheet flap 30. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grant (2019/0264440) teaches that it is old in the art for a vapor barrier to be discontinuously attached to a structural board, Fig. 2). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633